Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 1 of 10 PageID #: 201




                  EXHIBIT A
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 2 of 10 PageID #: 202



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


    JUDITH BROWN, et al.,                           )
                                                    )
                                Plaintiffs,         )
                                                    )
                 v.                                 )       Case No. 4:19-cv-03332-HEA
                                                    )
    TITLEMAX OF MISSOURI, INC.,                     )
                                                    )
                                Defendant.          )


        DEFENDANT’S SURREPLY IN OPPOSITION TO MOTION TO REMAND

         Defendant TitleMax of Missouri, Inc. (“TitleMax”) submits this surreply in further

opposition to Plaintiffs’ motion to remand. Plaintiffs make new arguments and cite numerous

new authorities (many from outside the Eighth Circuit) in their reply. Plaintiffs’ ever-evolving

efforts to evade this Court’s jurisdiction, however, are of no avail. To the contrary, Plaintiffs’

opposition is predicated on misrepresentations of their own allegations, and applies a framework

that departs from well-established standards for resolving removal issues. Simply stated,

Plaintiffs attempt to both “defeat removal and still allow the eventual recovery of damages in

excess of $75,000.” Hollenbeck v. Outboard Marine Corp., 201 F.Supp.2d 990, 993 (E.D. Mo.

2001). This is impermissible. The Court should consider this surreply, reject Plaintiffs’

unfounded new arguments, and deny the motion to remand. 1



1
  Given the narrow purpose of a surreply, TitleMax has restricted this brief to address a limited
number of new arguments and authorities offered for the first time by Plaintiffs in their reply.
This, of course, should not be understood as any concession of matters not addressed herein. As
is no doubt evident from the briefing in this case, TitleMax does not agree with Plaintiffs’
positions on remand, and respectfully submits that the Court’s jurisdiction—which Plaintiffs
failed to ever even challenge when TitleMax removed their cases after they originally filed
them—is abundantly established by the record.
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 3 of 10 PageID #: 203



                                          ARGUMENT

I.     Plaintiffs’ Manipulative $50,000 Jurisdictional Allegation Does Not “Conclusively
       Decide” the Remand Issue in Plaintiffs’ Favor.

       Plaintiffs have filed ten cases with ten plaintiffs in each, and are ostensibly keeping

seven-hundred some-odd plaintiffs waiting in the wings. They have filed these lawsuits on two

separate occasions based on pleadings that are unconventional, chameleon-like, and, at best,

ambiguous. Yet they contend the situation they created is a model of clarity and simplicity, and

$50,000 is the amount in controversy.

       There is no doubt that Plaintiffs’ intentions are to avoid federal court at all costs. But

under governing Eighth Circuit authority, and a raft of cases from this very district, their

intentions are not decisive. Neither is their post-removal spin of their own allegations, including

the argument—first made in their reply—that the $50,000 figure used in their Complaint

somehow now includes punitive damages and attorneys’ fees. 2 What is decisive is the potential

value of the monetary relief actually sought in the Complaint, and whether a fact finder might

legally award it. See, e.g., Pirozzi v. Massage Envy Franchising LLC, 938 F.3d 981, 984 (8th Cir.

2019); Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 944 (8th Cir. 2012); Bell v. Hershey Co.,

557 F.3d 953, 956-57 (8th Cir. 2009); Nevils v. Cit Bank, N.A., No. 17-cv-02338, 2017 WL

4616905, at *2 (E.D. Mo. Oct. 16, 2017); Mishra v. Coleman Motors, LLC, No. 16-cv-01553,


2
  As is further discussed herein, Plaintiffs’ new and narrow interpretation of their amount-in-
controversy allegations is not supported by the actual text of their Complaint, which, among
other things, separately includes references to fees, damages, and punitive damages; and—even
as to “damages,”—suggests that amount alone may be as much as $75,000. But, even assuming
that Plaintiffs’ allegations are ambiguous, courts have recognized that a plaintiff “cannot be
heard to complain too loudly” where the complaint creates confusion and ambiguity. Eatinger v.
BP Am. Prod. Co., No. 08-1003, 2008 WL 4163250, at *2 (D. Kan. Aug. 26, 2008). And, that
the Court should not allow the Plaintiffs’ “indecisive and ambiguous language . . . to close the
door to the federal courts.” See id. Doing so would set a poor precedent for pleading practice in
general, and removal jurisdiction in particular.


                                                  2
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 4 of 10 PageID #: 204



2017 WL 994868, at *4-5 (E.D. Mo. Mar. 15, 2017); Keithly v. Mocadlo, No. 16-cv-1892, 2017

WL 513053, at *1-2 (E.D. Mo. Feb. 8, 2017); Freeman v. MH Equip. Co., No. 15-cv-1473, 2015

WL 7075967, at *2-3 (E.D. Mo. Nov. 13, 2015); Hug v. Am. Traffic Sols., Inc., No. 14-cv-00138,

2014 WL 1689303, at *1-4 (E.D. Mo. Apr. 29, 2014); Behlmann Auto. Servs., Inc., v. Reynolds

& Reynolds Co., No. 12-cv-0317, 2012 WL 2565027, *1-3 (E.D. Mo. July 2, 2012). 3

These cases, almost all of which were decided after the enactment of the Federal Courts

Jurisdiction and Venue Clarification Act of 2011, and in the face of 28 U.S.C. § 1446(c)(2),

refute Plaintiffs’ arguments based on them. Regardless, the language of 28 U.S.C. § 1446(c)(2)

does not alter the outcome here. Plaintiffs have failed to show that their demand is “in good

faith” or that the “State practice” involved would preclude recovery in excess of the $50,000

amount demanded.” See 28 U.S.C. § 1446(c)(2). For these reasons, Plaintiffs’ reliance on the

decisional framework in Butler v. Target Corp., No. 12-4092, 2012 WL 5362974 (D. Kan. Oct.

31, 2012) is misplaced. Moreover, the plaintiff’s state court petition in Butler did not seek

punitive damages and attorneys’ fees. Butler, 2012 WL 5362974, at *1. Butler is inapplicable.

       “A removing defendant may satisfy its burden by ‘looking at the face of the complaint

alone,’ because the description of how the controversy exceeds the requisite minimum amount in

controversy ‘constitutes a pleading requirement, not a demand for proof,’” Mishra, 2017 WL

994868, at *4 (quoting Hartis, 694 F.3d at 946). Regardless of Plaintiffs’ spin, the Federal

Courts Jurisdiction and Venue Clarification Act of 2011 (“JVCA”), existing 28 U.S.C. §




3
  Indeed, had TitleMax ignored the amount-in-controversy allegations in Plaintiffs’ Complaint, it
would be subject to criticism for failing to remove the lawsuit. See Wright-Broderick v. Sw. Bell
Tel. Co., Inc., No. 13-cv-1441, 2013 WL 5954417, at *3 (E.D. Mo. Nov. 7, 2013) (stating that
the face of the plaintiff’s pleading showing a single demand for at least, or in excess of, $50,000
plus punitive damages and attorneys’ fees “should have provided defendants with more than a
‘clue’ that the amount in controversy was met . . . .”).


                                                 3
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 5 of 10 PageID #: 205



1446(c)(2), or Plaintiffs’ cases from outside the Eighth Circuit, the Court applies this standard to

decide the removal issue. The face of the Complaint here supplies the answer, just not the one

sought by Plaintiffs. It exceeds the jurisdictional amount by seeking, in separate, distinct, and

exclusive paragraphs:

           •   the “amount of damages claimed in this action by each plaintiff is and will forever

               be less than $75,000 (emphasis added);

           •   “Each plaintiff seeks $50,000” (emphasis added);

           •   Recovery for “TitleMax’s actions [that] were wanton, outrageous, and/or

               malicious because of its reckless indifference to or conscious disregard of each

               plaintiff’s consumer rights” (emphasis added);

           •   “Other uncertain and hard-to-quantify actual damages”;

           •   “Wrongfully collected amounts of interest”;

           •   “Harm caused by defamation, slander and libel”;

           •   “Each plaintiff is entitled to attorney’s fees . . .” (emphasis added);

           •   “Each plaintiff is entitled to punitive damages . . .” (emphasis added); and

           •   “a judgment for each plaintiff against TitleMax for $50,000.” (emphasis added).

Pls.’ Compl. ¶¶ 12, 13, 28, 32, 45, 46, 47, 59, 66, Prayer for Relief. 4

       The Court should deny Plaintiffs’ motion to remand.



4
  Plaintiffs make a strawman argument that TitleMax cannot rely on an argument that Plaintiffs’
damages should be aggregated to meet the amount-in-controversy requirement. (Pls.’ Reply at
2.) But TitleMax has never relied on an aggregation-of-damages theory to support its
quantification of the amount in controversy. Rather, in its Notice of Removal, TitleMax cited to
the ten cases, and 100 Plaintiffs, involved to demonstrate only that the dispute at issue is
“ʻsufficiently important to warrant federal-court attention.’” CMH Homes, Inc. v Goodner, 729
F.3d 832, 837 (8th Cir. 2013) (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.
546, 562 (2005)).


                                                  4
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 6 of 10 PageID #: 206



II.    Plaintiffs Fail to Distinguish the Overwhelming Eighth Circuit Authorities Cited By
       TitleMax.

       Plaintiffs’ reply brief claims that all of the overwhelming United States Supreme Court

and Eighth Circuit legal authorities TitleMax relies on to support removal are distinguishable.

(Pls.’ Reply to Support Mot. to Remand, pp. 7-11, ECF No. 13.) But Plaintiffs’ efforts to

distinguish these cases are unavailing. Those cases, including Dart Cherokee Basin Operating

Co. v. Owens, 574 U.S. 81, ___, 135 S.Ct. 547 (2014) and Usery v. Anadarko Petroleum Corp.,

606 F.3d 1017 (8th Cir. 2010), did not turn on the lack of a monetary demand in the plaintiff’s

operative pleading, as Plaintiffs’ reply brief incorrectly suggests.

       In fact, in Dart Cherokee, the Supreme Court squarely contradicts the argument Plaintiffs

make here. The Court stated that “[w]hen a plaintiff invokes federal court jurisdiction, the

plaintiff’s amount-in-controversy allegation is accepted if made in good faith.” Dart Cherokee,

574 U.S. ___, 135 S.Ct. 547, 553 (emphasis added). But where, as here, the defendant removes

and the plaintiff contests the amount in controversy as identified by the defendant, the Supreme

Court applies 28 U.S.C. § 1446(c)(2)(B). Id. at 553. Under that statutory provision, the Supreme

Court instructs that “ʻremoval is proper on the basis of an amount in controversy asserted’ by the

defendant ‘if the district court finds, by a preponderance of the evidence, that the amount in

controversy exceeds’ the jurisdictional threshold.” Id. at 553-54 (quoting 28 U.S.C. §

1446(c)(2)(B)). Therefore, contrary to Plaintiffs’ assertion, the Supreme Court directs this Court

to look at the amount in controversy as asserted by TitleMax in its notice of removal. Id. In

doing so, the Court applies the preponderance of the evidence standard. Id.

       This framework, as described in detail by the Supreme Court in Dart Cherokee, is

entirely at odds with Plaintiffs’ contention that Plaintiffs’ state court demand controls the

inquiry. Plaintiffs not only fail to distinguish Dart Cherokee, but they misconstrue it and



                                                  5
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 7 of 10 PageID #: 207



misrepresent its holding. Because Plaintiffs are not invoking federal-court jurisdiction, their

amount-in-controversy allegations are not controlling under Dart Cherokee (though they do

supply evidence that the amount-in-controversy standard is amply met here).

       The Eighth Circuit’s decision in Usery likewise cannot be distorted to aid Plaintiffs’

cause. If anything, Usery confirms that this Court should apply the preponderance-of the-

evidence standard. See Usery, 606 F.3d at 1018. Moreover, the court in Usery dismissed the

plaintiffs’ argument that, as master of their complaint, they could employ the same tactic

attempted here to allege an amount below $75,000 to “effectively insulate their case from

removal . . . .” Id. The court did indeed recognize that there was no sum demanded in doing so.

Id. But neither this feature of the case, nor the plaintiffs’ subjective view of the amount at issue,

dictated the outcome. See id. at 1018-19. And the same is true of the other authorities that

Plaintiffs simply cannot explain away, including Carlson v. Sears Roebuck & Co., No. 10-cv-

1987, 2011 WL 4501119, at *1 (E.D. Mo. Sept. 28, 2011), Caldwell v. Gen. Motors, LLC, No.

18-cv-01636, 2018 WL 6696624, at *1 (E.D. Mo. Dec. 20, 2018), and Harris v. TransAmerica

Life Ins. Co., No. 14-cv-186, 2014 WL 1316345, at *1 (E.D. Mo. Apr. 2, 2014). 5

III.   Plaintiffs Fail to Explain Away Their Requests for Punitive Damages and
       Attorneys’ Fees.

       Despite what Plaintiffs now say in their effort to avoid removal, their Complaint seeks

punitive damages and attorneys’ fees in unspecified amounts. This is reason enough to reject




5
 The Court’s memorandum and order in Harris is particularly on point. In denying remand, the
Court dismissed the plaintiff’s prayer for relief in her Missouri state court petition seeking “an
amount in excess of [$25,000] and less than [$75,000], compensatory damages, punitive
damages, interest, [and] reasonable attorney’s fees . . . .” Harris, 2014 WL 1316245, at *2 n.1.
The Court noted the plaintiff’s “ambiguous phrasing” as well as the concern expressed by federal
courts in Missouri that “state rules enable plaintiffs to claim $75,000 or less in their petitions,
while actually seeking and obtaining damages in excess of that amount.” Id.


                                                  6
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 8 of 10 PageID #: 208



their misguided application of 28 U.S.C. § 1446(c)(2) based on their alleged demand for a

specific sum. It also makes the applicable question here whether the amount might exceed

$75,000. Pirozzi, 938 F.3d at 984; Direct Biologics, LLC v. Kimera Labs, Inc., No. 18-cv-2039,

2018 WL 7291438, at *1 (E.D. Mo. Dec. 20, 2018).

        Although TitleMax could have relied on the allegations in Plaintiffs’ Complaint, see

Mishra, 2017 WL 994868, at *4, it went further and cited to specific Missouri case law on the

amount of punitive damages and attorneys’ fees at issue. The most Plaintiffs offer in response is

(1) their disingenuous new argument that punitive damages and attorneys’ fees are included in

their $50,000 of “damages;” 6 and (2) new and superficial calculations of punitive damages and

attorneys’ fees based on a theoretical compensatory damages value of $10,000. The first

argument is divorced from reality—even a cursory review of Plaintiffs’ Complaint belies this

assertion where Plaintiffs separately assert a right to recovery of punitive damages and attorneys’

fees. Pls.’ Compl. ¶¶ 46, 47. The second fares no better. Although Plaintiffs generally take issue

with TitleMax’s citations, they offer no case law of their own to place the amounts a fact finder

could legally award below the jurisdictional threshold. That failure should alone prove fatal to

Plaintiffs’ remand effort. See Pirozzi, 938 F.3d at 984 (stating that “the case belongs in federal

court” unless the plaintiff can demonstrate that it “is legally impossible . . . to recover [the




6
  To the extent Plaintiffs contend that this latest manipulative pleading tactic is somehow
controlling, Missouri law rejects that argument. See Hollenbeck, 201 F. Supp. 2d at 993-94
(recognizing that a plaintiff’s prayer for relief is not controlling under Missouri law and stating
that a plaintiff “may not defeat removal simply by seeking less than the requisite amount”); see
also Swartz v. Cleveland Worm & Gear Co., 85 F. Supp. 29, 30 (E.D. Mo. 1949) (stating that
“[u]nder Missouri law, the prayer for relief is not controlling.”). In addition to the fact that other
allegations in Plaintiffs’ Complaint contradict the assertion, Plaintiffs’ argument ignores entirely
that they could defeat removal and then subsequently seek to amend their petition to seek an
amount in excess of $75,000. See Hollenbeck, 201 F. Supp. 2d at 994.


                                                   7
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 9 of 10 PageID #: 209



amount the defendant has put in controversy]” (quoting Raskas v. Johnson & Johnson, 719 F.3d

884, 888 (8th Cir. 2013)).

IV.    Plaintiffs’ Failure to Offer a Stipulation on Damages Contradicts Their Arguments.

       Plaintiffs never offered a binding stipulation before the case was removed, although they

could have done so to cap the amount in controversy. Hargis v. Access Capital Funding, LLC,

674 F.3d 783, 789 (8th Cir. 2012). And, tellingly, they do not even attempt to argue that their

existing Complaint and its allegations are binding on them in this litigation. As this Court has

remarked in a prior case where no meaningful, binding cap was offered, plaintiffs’ arguments

seeking remand are inherently “dubious” under these circumstances. Keithly, 2017 WL 513053,

at *2 (quoting Schmidt v. Flesch, No. 05-cv-1498, 2006 WL 1026952, at *2 (E.D. Mo. Apr. 13,

2006)). The unavoidable conclusion from the record is that Plaintiffs have—by design—

purposely left open the possibility that a finder of fact might legally award them each more than

$75,000 on their claims. As such, as a matter of longstanding and well-established law in this

Court and this Circuit, their motion for remand must be denied. See, e.g., Pirozzi, 938 F.3d at

984; Hartis, 694 F.3d at 944; Bell, 557 F.3d at 956-57; Nevils, No., 2017 WL 4616905, at *2;

Mishra, No., 2017 WL 994868, at *4-5; Keithly, 2017 WL 513053, at *1-2; Freeman, 2015 WL

7075967, at *2-3; Hug, 2014 WL 1689303, at *1-4; Behlmann Auto. Servs., Inc., 2012 WL

2565027, *1-3.

                                         CONCLUSION

       Plaintiffs’ Complaint puts the amount at issue in excess of the jurisdictional minimum,

and a fact finder could legally award such an amount. That is all that is required. Removal

jurisdiction exists, and remand should be denied.




                                                 8
Case: 4:19-cv-03332-HEA Doc. #: 13-1 Filed: 01/31/20 Page: 10 of 10 PageID #: 210




Dated: January 31, 2020                        Respectfully submitted,

                                               BERKOWITZ OLIVER LLP

                                               By: /s/ Anthony J. Durone
                                                  Anthony J. Durone, MO Bar # 43872
                                                  Stacey R. Gilman, MO Bar # 55690
                                                  2600 Grand Boulevard, Suite 1200
                                                  Kansas City, Missouri 64108
                                                  Telephone: (816) 561-7007
                                                  Facsimile: (816) 561-1888
                                                  adurone@berkowitzoliver.com
                                                  sgilman@berkowitzoliver.com

                                               Attorneys for Defendant TitleMax of
                                               Missouri, Inc.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system, which will send notice of filing to all counsel of record.


                                               /s/
                                               Attorney for Defendant TitleMax of Missouri, Inc.




                                                  9
